 In the Matter of CHRYSLER CORPORATION,EMPLOYERandINTERNA-TIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONERCaseNo. 7-RC-54.-Decided November 17,1948DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives :The Petitioner seeks to represent a unit composed of all office andclerical employees in the Employer's Highland Park ManufacturingDivision offices, excluding all employees in the Engineering Building,General Office and Export Building, guards, professional employees,and supervisors as defined in the Act, and employees covered by exist-ing agreements.'The Employer contends that the proposed unit isinappropriate, asserting that the employees sought by the Petitioner*ChairmanHerzog and MembersReynoldsand Gray.1 At the time of the hearing, the Petitionerseparately represented the Employer's High-land Parkplant hourlyrated employees and timekeepers pursuant to collective bargainingagreementswith the Employer.80 N. L. R. B., No. 73.334 CHRYSLER CORPORATION335should be separated into three units consisting of employees in : (1)the accounting department, (2) the planning department, and (3) agroup of miscellaneous departments. In the alternative, the Em-ployer would further divide the employees in the miscellaneous de-partments into two separate units.The parties stipulated that the duties of employees sought hereinare substantially the same as those of employees in similar classifica-tions at the Dodge main plant who, in a recent case, were establishedby the Board as a separate unit 2 In these circumstances, we believethat all office and clerical employees in the Employer's Highland ParkManufacturing Division offices should also be placed in a single unitexcluding, however, all employees in the classifications and depart-mentslisted in Schedule A,3 attached hereto, and factory clerks.For the reasons stated in the case cited above, we shall also estab-lish a separate voting group for factory clerks. If they vote for thePetitioner in the election directed herein, they will be deemed a partof the existing production and maintenance unit; and the Petitioner,which now represents the Employer's production and maintenanceemployees and timekeepers at the Highland Park plant, may bargainfor them as part of that unit.The parties are in disagreement as to the following categories andclassifications of employees, whom the Petitioner would include andthe Employer would exclude :Telephone operators; rate clerks:In view of the parties' stipulationthat these employees perform duties like those performed by similaremployees who were included in the unit established by the Board inthe earlierChryslercase, and as no sufficient reason to the contraryhere appears, we shall, for the reasons stated in that case, include themin the unit.Service garage typist:This employee works in the Parts Divisionof the service garage, which, for administrative purposes, is consid-ered a part of the Highland Park Manufacturing Division of theEmployer. It appears that this typist performs the customary dutiesof her classification.In these circumstances, we shall include theservice garage typist in the unit.We find that all office and clerical employees employed by the Em-ployer at its Highland Park Division Manufacturing offices, includingtelephone operators, rate clerks, and the service garage typist, butexcluding all employees in the Engineering building, General Officeand Export building, guards, professional employees, confidential em.-Matterof ChryslerCorporation,76 N. L.R. B 55.sThe parties stipulated that these employeesshould beexcludedfrom the unit. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees,4employees covered by existing agreements,factory clerks,employees listed in Schedule A, and all supervisors as defined in theAct,5 constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.We shall direct that separate elections be held among :(a)Employees in the unit found appropriate above.(b)Factory clerks in the Employer's Highland Park Manufac-turing Division, excluding all confidential employees 6 and supervisorsas definedin the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the appropriate unit and the voting group described inparagraph numbered 4; above, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tions, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, and also excluding employees on strike who are not en-titled to reinstatement, to determine in each group whether or notthey desire to be represented, for purposes of collective bargaining,4Although the partiesalso disagree as to the inclusion of alleged confidential clerks inthe Accounting Division,there is no evidence in the recordfrom whichwe may make adeterminationas to their status. If,however,they do infact assist or act in a confidentialcapacity to any personexercising managerial functions in the field of labor relations, theyare to be excludedfrom the appropriate unit; otherwise they are to be included. SeeMatter ofFord Motor Company,66 N L. R. B 1317;Matter of Automatic Electric Com-pany,78 N. L. R. B. 1057. Cf.Matterof AlliedMills, Inc.,76 N. L. It. B. 973.5The parties likewise disagree as to the inclusion of alleged supervisors in the Book-keeping Departmentand the group leader in the general stenographic section, concerningwhom the recordcontains no evidencefrom whichwe may determine their status. Ifthey exercisesupervisory powers withinthe meaning of Section 2 (11), they are to beexcluded from the unit ; otherwise they are tobe included.SeeMatter of The AmericanNews Company,Inc., 77 N.LItB 1036, and cases cited therein.6 The considerations mentioned in footnote 4, above, apply to the alleged confidentialclerks in Departments20, 21, 27, 103, 105, and 254,whose inclusion in the voting groupis urged bythe Petitioner.If they doin fact assist or act in a confidential capacity toany person exercising managerial functions in the field of labor relations,they are to beexcluded from the appropriateunit; otherwisethey are tobe included.SeeMatter ofFord MotorCompany,supra; Matter of Automatic Electric Company,supra.Cf.Matterof Allied Mills,Inc., supra. CHRYSLER CORPORATION337by International Union,United Automobile,Aircraft and Agricul-tural Implement Workers of America(UAW-CIO).SCHEDULE A"Outside Contact Man" in Department 10.Chief Safety Inspector and Safety Inspectors in Department 14.Staff men and Special Assignment men in, Department 10.Draftsmen and 'technical employees in Departments 28, 32, 50and 57.Yardmasters.Employees in Building No. 243.Central Labor Relations employees.Central Plant Protection employees.Hospital and Central Medical Department.Employees in Department No. 7 (Superintendence).Employeesin Department 8 (Employment).Employeesin Department 12 (Welfare).Employees in Department 509 (Restaurant).